






EXHIBIT 10.9


EMPLOYMENT AGREEMENT


Effective as of December 12, 2011


This Agreement is entered into and made effective as of December 12, 2011 (the
“Effective Date”) between Tanger Properties Limited Partnership (the “Company”)
and CHAD DOUGLASS PERRY (the “Executive”). The Company and the Executive are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.


RECITALS


A.    The Company and the Executive have agreed upon the terms and conditions of
the Executive's employment by the Company.


B.    The Parties intend to set forth herein the entire agreement between them
with respect to Executive's employment by the Company.


Now therefore in consideration of the foregoing recitals and the promises
contained herein the Parties agree as follows:


1.
EMPLOYMENT AND DUTIES.



1.Employment. During the Contract Term (as defined herein), the Company will
employ the Executive and the Executive shall serve the Company as a full-time
employee upon and subject to the terms and conditions of this Agreement. The
Executive's employment hereunder may be terminated before the end of the
Contract Term only as provided in Section 5 of this Agreement.


2.Position and Responsibilities. Executive will be elected to serve as Executive
Vice President and General Counsel of the Company, reporting directly to the
Chief Executive Officer. During Executive's employment hereunder, Executive
shall perform such duties as are assigned to him by the Chief Executive Officer
and/or the Board of Directors which are reasonably commensurate and consistent
with his position. Executive will work out of the Company's Greensboro, North
Carolina office and will be required to relocate his permanent residence to the
Greensboro, North Carolina area.


3.Time and Effort. During the Contract Term, Executive shall be employed on a
full-time basis and shall devote his best efforts and substantially all of his
business attention, time and effort (excluding sick leave, vacation provided for
herein and reasonable time devoted to civic and charitable activities) to the
business and affairs of the Company.


2.
PERIOD OF EMPLOYMENT.



1.Initial Contract term. The period of employment pursuant to this Agreement
shall begin on December 12, 2011 (the “Commencement Date”) and shall extend
through December 31, 2014 (the “Initial Contract Term”), unless earlier
terminated as provided in Section 5 or extended as provided in this Section 2.
The period from December12, 2011 to December 31, 2011 is herein referred to as
the “Initial Short Year”. The calendar year beginning January 1, 2012 and each




--------------------------------------------------------------------------------




calendar year thereafter during the Contract Term is sometimes herein referred
to as a “Contract Year”.


2.Extended Contract Term. The Contract Term shall be automatically extended at
the end of the Initial or an Extended Term for one additional Contract Year
(sometimes herein referred to as an “Extended Term”) unless either the Executive
or the Company shall give written notice to the other of them that the Contract
Term shall not be so extended at least one hundred eighty (180) days prior to
the end of the Initial or an Extended Term. An Extended Term shall be upon the
same terms and conditions as were applicable to the Initial Term except that the
Annual Base Salary shall be the Executive's Annual Base Salary for the Contract
Year immediately preceding the Extended Term. References herein to the “Contract
Term” of this Agreement shall refer to the Initial Term as extended pursuant to
this Section.


3.
COMPENSATION.



1.Base Salary. As compensation for Executive's services performed pursuant to
this Agreement, Employer will pay Executive a salary at the annualized rate of
$350,000.00 during the Initial Short Year and, with respect to each Contract
Year thereafter an amount agreed upon by Executive and the Company but not less
than $350,000.00 (the “Annual Base Salary”). The Annual Base Salary shall be
paid in equal installments in arrears in accordance with Employer's regular pay
schedule.


2.Annual Bonus. As additional compensation for services rendered, the Executive
shall receive such bonus or bonuses as the Company's Board of Directors may from
time to time approve including without limitation awards under the Company's
Incentive Award Plan. Such bonuses may be payable in cash (a “Cash Bonus”)
and/or in the form of equity based compensation as allowed under the Company's
Incentive Award Plan. Any such annual bonus shall be payable on or prior to the
fifteenth (15th) day of the third (3rd) calendar month following the end of the
calendar year with respect to which such annual bonus relates.


3.Signing Bonus. Upon commencement of Executive's employment hereunder the
Company will pay Executive a “Signing Bonus” of One Hundred Thousand Dollars
($100,000.00) on February 1, 2012.


4.Grant of Restricted Shares. Effective upon the commencement of Executive's
employment hereunder, the Company will grant Executive five thousand (5,000)
restricted shares under the Company's Incentive Award Plan. The restricted
shares will vest at the rate of twenty percent (20%) per year with the first
shares vesting on the anniversary of the Commencement Date and an additional
twenty percent (20%) vesting on each anniversary of the Commencement Date
thereafter until the restricted shares are fully vested. Company and Executive
shall enter into the standard form of Restricted Share Agreement with respect to
this grant. After calendar year 2011, Executive shall be given consideration for
the grant of restricted shares in the same manner as other members of the
executive leadership team.


5.Moving Expenses. Subject to Section 9(b)(v) of this Agreement, the Company
agrees to provide Executive with the following in connection with the relocation
of his permanent residence from Newton, Massachusetts to the Greensboro, North
Carolina area:


(a)The costs of moving the Executive's family including packing and moving
Executive's household effects by way of a national moving company offering the
lowest of three




--------------------------------------------------------------------------------




bids for such move;


(b)The cost of transporting two personal automobiles from Newton, Massachusetts
to Greensboro, NC in connection with Executive's relocation to the Greensboro,
North Carolina area.


(c)The Company will give Executive four (4) additional days off work if needed
in connection with the relocation of his family and household effects to the
Greensboro, NC area.


Moving expenses paid for Executive pursuant to this Agreement may be subject to
withholding as required by law and will be reported as wages earned on
Executive's form W-2 at year end.


6.Housing Allowance. For the period from the Commencement Date until the sale or
other disposition of Executive's primary residence in Newton, MA the Company
will pay Executive a housing allowance of up to Three Thousand Dollars
($3,000.00) per month for no longer than six (6) months for rental expense (base
rent plus security deposit and utilities) incurred by Executive for his
residence in the Greensboro, NC area. Such housing allowance shall be payable on
or prior to the fifteenth (15th) day of the third (3rd) calendar month following
the end of the calendar year in which such rental expense was incurred.


4.
EMPLOYEE BENEFITS.



1.Executive Benefit Plans. Executive shall participate in the employee benefit
plans (including group medical and dental plans, a group term life insurance
plan, a disability plan and a 401(k) Savings plan) generally applicable to
employees of the Company, as those plans may be in effect from time to time.


2.Expenses. Subject to Section 9(b)(v), the Company shall promptly reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of his duties to the Company hereunder. Executive
shall observe and comply with the Company's policies with respect to such
reimbursements as in effect from time to time. At least monthly, Executive will
submit such records and paid bills supporting the amount of the expenses
incurred and to be reimbursed as the Company shall reasonably request or as
shall be required by applicable laws.


3.Vacation. Executive shall have the number of days of paid vacation during each
calendar year that are provided to employees of the Company with the same number
of years of service as Executive has pursuant to the Company's vacation policy
described in the Company's employee handbook in effect on the first day of that
calendar year. Provided however, for the calendar year beginning January 1,
2012, Executive shall be eligible to accrue and use fifteen (15) days of paid
vacation and five (5) paid sick days.


5.
TERMINATION OF EMPLOYMENT.



1.Termination Circumstances. Executive's employment hereunder may be terminated
prior to the end of the Contract Term by the Company or the Executive, as
applicable, without any breach of this Agreement only under the following
circumstances:


(a)Death. Executive's employment hereunder shall terminate upon his death.






--------------------------------------------------------------------------------




(b)Disability. If the Disability of Executive has occurred during the Contract
Term, the Company may give Executive written notice of its intention to
terminate Executive's employment. In such event, Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Executive, provided that within the 30 days after such receipt, Executive
shall not have returned to full-time performance of his duties.


(c)Cause. The Company may terminate the Executive's employment hereunder for
Cause.


(d)Good Reason. Executive may terminate his employment for Good Reason.


(e)Without Cause. The Company may terminate Executive's employment hereunder
other than for Cause for any or no reason upon 30 days' notice.


(f)Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon 90 days written notice to the Company.


Except as may otherwise be expressly provided in Section 7.1(a) or in any
written agreement between the Company and Executive with respect to the issuance
of awards under the Company's Incentive Award Plan, upon termination of
Executive's employment, Executive shall be entitled to receive only the
compensation accrued but unpaid for the period of employment prior to the date
of such termination of employment and shall not be entitled to additional
compensation.


2.Notice of Termination. Any termination of the Executive's employment hereunder
by the Company or by the Executive (other than by reason of the Executive's
death) shall be communicated by a notice of termination to the other party
hereto. For purposes of this Agreement, a “notice of termination” shall mean a
written notice which (i) indicates the specific termination provision in the
Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision indicated and (iii) specifies the effective date
of the termination.


6.
AGREEMENT NOT TO COMPETE.



1.Covenant Against Competition. Executive agrees that during the term of
Executive's employment hereunder and (i) if Executive's employment is terminated
by the Company for Cause or by Executive without Good Reason, until the first
anniversary of the date of his termination or (ii) if Executive receives the
Severance Payment described in Section 7.1(a) of this Agreement because of a
termination of his employment by the Company without Cause or by Executive for
Good Reason, from the date of such termination through the third anniversary of
such termination date, Executive shall not, directly or indirectly, as an
employee, employer, shareholder, proprietor, partner, principal, agent,
consultant, advisor, director, officer, or in any other capacity,


(1)engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of a retail shopping facility which, within the 365 day period ending
on the date of the termination of Executive's employment hereunder, was owned
(with an effective ownership interest of 50% or more), directly or indirectly,
by the Company or was operated by the Company;


(2)engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of any site




--------------------------------------------------------------------------------




which, within the 365 day period ending on the date of the termination of
Executive's employment hereunder, the Company or its affiliate negotiated to
acquire and/or lease for the development or operation of a retail shopping
facility;


(3)engage in activities involving the development or operation of any other type
of retail shopping facility which is located within a radius of five (5) miles
of, and competes directly for tenants with, a retail shopping facility which,
within the 365 day period ending on the date of the termination of Executive's
employment hereunder, was (i) under development by the Company or its affiliate;
(ii) owned (with an effective ownership interest of 50% or more), directly or
indirectly, by the Company; or (iii) operated by the Company.


2.Disclosure of Information. Executive acknowledges that in and as a result of
his employment hereunder, he may be making use of, acquiring and/or adding to
confidential information of a special and unique nature and value relating to
such matters as financial information, terms of leases, terms of financing,
financial condition of tenants and potential tenants, sales and rental income of
shopping centers and other specifics about Company's development, financing,
construction and operation of retail shopping facilities. Executive covenants
and agrees that he shall not, at any time during or for the first five (5) years
following the term of his employment, directly or indirectly, divulge or
disclose for any purpose whatsoever any such confidential information that has
been obtained by, or disclosed to, him as a result of his employment by Company.


3.Reasonableness of Restrictions.


(a)Executive has carefully read and considered the foregoing provision of this
Section, and, having done so, agrees that the restrictions set forth in this
Section, including but not limited to the time period of restriction set forth
in the covenant against competition are fair and reasonable and are reasonably
required for the protection of the interests of Company and its officers,
directors and other employees.


(b)In the event that, notwithstanding the foregoing, any of the provisions of
this Section shall be held invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included herein. In the event that any provision of this Section relating to the
time period and/or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the time period and/or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.


4.Consideration. Executive's promises in this Section not to compete with the
Company and not to disclose information obtained during his employment by the
Company are made in consideration of the Company's agreement to pay the
compensation provided for herein for the period of employment provided herein.
Such promises by Executive constitute the material inducement to Company to
employ Executive for the term and to pay the compensation provided for in this
Agreement and to make and to continue to make confidential information developed
by Company available to Executive.


5.Company's Remedies. Executive covenants and agrees that if he shall violate
any of his covenants or agreements contained in this Section, the Company shall,
in addition to any other rights and remedies available to it at law or in
equity, have the following rights and remedies




--------------------------------------------------------------------------------




against Executive:


(a)The Company shall be relieved of any further obligation to Executive under
the terms of this agreement;


(b)The Company shall be entitled to an accounting and repayment of all profits,
compensation, commissions, remunerations or other benefits that Executive,
directly or indirectly, has realized and/or may realize as a result of, growing
out of or in connection with, any such violation; and


(c)Company shall be entitled to a permanent injunction to prevent or restrain
the breach or violation of the agreements contained herein by Executive or by
Executive's partners, agents, representatives, servants, employees and/or any
and all persons directly acting for or with Executive.


The foregoing rights and remedies of the Company shall be cumulative and the
election by the Company to exercise any one or more of them shall not preclude
the Company's exercise of any other rights described above or otherwise
available under applicable principals of law or equity.


7.
SEVERANCE BENEFITS.



1.Description of Benefits.


(a)Termination without Cause or for Good Reason: If Executive's employment shall
be terminated before the end of the Contract Term (i) by the Company other than
for Cause or (ii) by the Executive for Good Reason, subject to the limitation in
Section 7.2 and to Section 9(b) hereof, the Company shall pay Executive an
amount equal to three hundred percent (300%) of the sum of (x) his Annual Base
Salary and (y) his “Average Annual Cash Bonus”. Such amount shall be paid in
equal consecutive monthly or bi-weekly installments in accordance with the
Company's regular pay schedule and subject to Section 9(b)(iv) over a thirty-six
(36) month period beginning on the effective date of the termination of
Executive's employment. For these purposes, Executive's “Average Annual Cash
Bonus” shall be the average of the Cash Bonuses earned by Executive for each of
the three consecutive Contract Years (or if Executive has not been employed for
three full Contract Years, such fewer number of full Contract Years he has been
employed by the Company) immediately preceding the Contract Year in which
Executive's termination of employment occurs. In calculating Executive's Average
Annual Cash Bonus, the amount of any share-based award under the Incentive Award
Plan that Executive is required to recognize as income for federal income tax
purposes in a Contract Year shall be included as part of Executive's Annual Cash
Bonus for that Contract Year.


(b)Termination by Death or Disability. Subject to Section 9(b), upon the
termination of the Executive's employment by reason of his death or Disability,
the Company shall pay to the Executive or to the personal representatives of his
estate (i) within thirty (30) days after the termination, a lump-sum amount
equal to one hundred percent (100%) of the Executive's Annual Base Salary for
the Contract Year in which the termination occurs and (ii) on or before the day
on which the Executive's Cash Bonus for the Contract Year in which the
termination occurs would have been payable if the termination had not occurred,
an amount equal to the Cash Bonus the Executive would have received for that
Contract Year if the termination had not occurred multiplied by a fraction the
numerator of which is the number of days in that Contract Year before the date
of termination and the denominator of which is 365. This subsection 7.1(b) shall
not limit




--------------------------------------------------------------------------------




the entitlement of the Executive, his estate or beneficiaries to any disability
or other benefits then available to the Executive under any life, disability
insurance or other benefit plan or policy which is maintained by the Company for
the Executive's benefit.


(c)Termination for Cause or Without Good Reason. If the Executive's employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to all Annual Base Salary and all Benefits
accrued through the date of termination. Such accrued compensation shall be paid
in accordance with the Company's ordinary pay practices and, in any event, on or
prior to the fifteenth (15th) day of the third (3rd) calendar month following
the end of the calendar year in which the date of termination occurs.


(d)Survival. Neither the termination of the Executive's employment hereunder nor
the expiration of the Contract Term shall impair the rights or obligations of
any party hereto which shall have accrued hereunder prior to such termination or
expiration.


(e)Mitigation of Damages. In the event of any termination of the Executive's
employment by the Company, the Executive shall not be required to seek other
employment to mitigate damages, and any income earned by the Executive from
other employment or self‑employment shall not be offset against any obligations
of the Company to the Executive under this Agreement.


2.Limitation on Severance Benefits.


(a)Notwithstanding any other provision of this Agreement, and except as provided
in paragraph 7.2(b) below, payments and benefits to which Executive would
otherwise be entitled under the provisions of this Agreement will be reduced (or
the Executive shall make reimbursement of amounts previously paid) to the extent
necessary to prevent the Executive from having any liability for the federal
excise tax levied on certain “excess parachute payments” under section 4999 of
the Internal Revenue Code as it exists as of the date of this Agreement.


(b)The Company may determine the amount (if any) of reduction for each payment
or benefit that Executive would otherwise be entitled to receive. The extent to
which the payments or benefits to the Executive are to be reduced pursuant to
paragraph 7.2(a) will be determined by the accounting firm servicing the Company
on the date that the Executive's employment is terminated. The Company shall pay
the cost of such determination.


(c)If the final determination of any reduction in any benefit or payment
pursuant to this Section has not been made at the time that the Executive is
entitled to receive such benefit or payment, the Company shall pay or provide an
estimated amount based on a recommendation by the accounting firm making the
determination under subparagraph 7.2(b). When the final determination is made,
the Company shall pay the Executive any additional amounts that may be due or
the Executive shall reimburse the Company for any estimated amounts paid to the
Executive that were in excess of the amount payable hereunder.


8.
DEFINITIONS.



“Annual Base Salary” is defined in Section 3.


“Average Annual Cash Bonus” is defined in Section 7.1.


“Cash Bonus” is defined in Section 3.




--------------------------------------------------------------------------------






“Cause” For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive's employment hereunder upon (i) Executive causing material
harm to the Company through a material act of dishonesty in the performance of
his duties hereunder, (ii) his conviction of a felony involving moral turpitude,
fraud or embezzlement, or (iii) his willful failure to perform his material
duties under this Agreement (other than a failure due to disability) after
written notice specifying the failure and a reasonable opportunity to cure (it
being understood that if his failure to perform is not of a type requiring a
single action to cure fully, that he may commence the cure promptly after such
written notice and thereafter diligently prosecute such cure to completion).


“Change of Control” shall mean (A) the sale, lease, exchange or other transfer
(other than pursuant to internal reorganization) by the Company or Tanger
Factory Outlet Centers, Inc. (“TFOC”) of more than 50% of its assets to a single
purchaser or to a group of associated purchasers; (B) a merger, consolidation or
similar transaction in which TFOC or the Company does not survive as an
independent, publicly owned corporation or TFOC or an entity wholly owned by
TFOC ceases to be the sole general partner of the Company; or (C) the
acquisition of securities of TFOC or the Company in one or a related series of
transactions (other than pursuant to an internal reorganization) by a single
purchaser or a group of associated purchasers (other than Executive or any of
his lineal descendants, lineal ancestors or siblings) which results in their
ownership of twenty-five (25%) percent or more of the number of Common Shares of
TFOC (treating any Partnership Units or Preferred Shares acquired by such
purchaser or purchasers as if they had been converted to Common Shares) that
would be outstanding if all of the Partnership Units and Preferred Shares were
converted into Common Shares; (D) a merger involving TFOC if, immediately
following the merger, the holders of TFOC's shares immediately prior to the
merger own less than fifty (50%) of the surviving company's outstanding shares
having unlimited voting rights or less than fifty percent (50%) of the value of
all of the surviving company's outstanding shares; or (E) a majority of the
members of the Company's Board of Directors are replaced during any twelve month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.


“Contract Term” is defined in Section 2.


“Contract Year” is defined in Section 2.


“Disability” shall mean the absence of Executive from Executive's duties to the
Company on a full-time basis for a total of 16 consecutive weeks during any 12
month period as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
and acceptable to Executive or Executive's legal representative (such agreement
as to acceptability not to be withheld unreasonably).


“Good Reason” Executive shall have Good Reason to terminate his employment upon
the occurrence of any of the following events: (i) any material adverse change
in his job titles, duties, responsibilities, perquisites granted hereunder, or
authority without his consent; (ii) if, after a Change of Control, any of the
principal duties of Executive are required to be performed at a location other
than the Greensboro, North Carolina metropolitan area without his consent; (iii)
a material breach of this Employment Agreement by the Company, including without
limitation, the failure to pay compensation or benefits when due hereunder if
such failure is not cured within 30 days after delivery to the Company of
Executive's written demand for payment thereof; or (iv) if Executive elects to
terminate his employment by written notice to the Company within the 180 day
period following a Change of Control.


“Section 409A” shall mean, collectively, Section 409A of the Internal Revenue
Code of 1986, as




--------------------------------------------------------------------------------




amended, and the Department of Treasury Regulations and other interpretive
guidance promulgated thereunder, including without limitation any such
regulations or other guidance that may be issued after the date of this
amendment and restatement.


9.
Section 409A.



(a)The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A, the Company may
adopt (without any obligation to do so or to indemnify Executive for failure to
do so) such limited amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of Section
409A. No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from Executive or any other individual to the Company or any of its
affiliates, employees or agents.


(b)Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement:


(1)No amount shall be payable pursuant to Sections 7.1(a) or 7.1(b) unless the
termination of Executive's employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations with respect to the Company; and


(2)If Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional compensation
awarded pursuant to Section 7, is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive's termination benefits shall not be provided to Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Executive's “separation from service” with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A of the Code)
or (B) the date of Executive's death. Upon the earlier of such dates, all
payments deferred pursuant to this Section 9(b) (2)(ii) shall be paid in a lump
sum to Executive, and any remaining payments due under the Agreement shall be
paid as otherwise provided herein; and


(3)The determination of whether Executive is a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall be made by the Company in accordance with the terms of Section
409A of the Code and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Department of Treasury Regulations and any
successor provision thereto); and


(4)For purposes of Section 409A of the Code, Executive's right to receive




--------------------------------------------------------------------------------




installment payments pursuant to Sections 7.1(a) or 7.1(b) shall be treated as a
right to receive a series of separate and distinct payments; and


(5)The reimbursement of any expense under Section 3.4 or Section 4.2 shall be
made no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any Benefits provided in one year shall not affect the amount of Benefits
provided in any other year.


10.
MISCELLANEOUS.



1.Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Partnership, the Company, the Executive and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.


2.Governing Law. This Agreement is being made and executed in and is intended to
be performed in the State of North Carolina, and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
North Carolina without any reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.


3.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


4.Notices. All notices, demands, requests or other communications (collectively,
“Notices”) required to be given or which may be given hereunder shall be in
writing and shall be sent by (a) certified or registered mail, return receipt
requested, postage prepaid, or (b) national overnight delivery service, or (c)
facsimile transmission (provided that the original shall be simultaneously
delivered by national overnight delivery service or personal delivery), or (d)
personal delivery, addressed as follows:


If to Company, to:


Tanger Properties Limited Partnership
3200 Northline Avenue, Suite 360 or P.O. Box 10889 Greensboro, NC 27408
Attention: Mr. Steven B. Tanger
With a copy to:


Mr. John H. Vernon, III
P.O. Box 2958 (27216)
522 S. Lexington Avenue
Burlington, NC 27215
336/227-8851
If to Executive, to:


Mr. Chad Douglass Perry
70 Moffat Road
Newton, MA 02468
 
 





--------------------------------------------------------------------------------




Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal by the intended recipient as indicated on the return receipt, or the
receipt of the national overnight delivery service or personal delivery service.
Any Notice sent by facsimile transmission shall be deemed given when received by
the intended recipient as confirmed by the telecopier electronic confirmation
receipt. A Notice may be given either by a party or by such party's attorney. A
Party may (i) change the address to which any Notice to that Party hereunder is
to be delivered or (ii) designate additional or substituted parties to whom
Notices hereunder to such Party should be sent with any such change or
designation to be effective five (5) Business Days after delivery of notice
thereof to the other Party in the manner herein provided. As used herein the
term “Business Day” shall mean every day, other than Saturdays, Sundays and any
other day on which banks in the State in which the Center is located are not
generally open for the conduct of banking business during normal business hours.


5.Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Partnership and the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.


[Signatures to appear on following pages]
IN WITNESS WHEREOF, the undersigned party has executed or caused to be executed
this Employment Agreement as of the Effective Date.




TANGER PROPERTIES LIMITED PARTNERSHIP
(Company)
By: Tanger GP Trust, its General Partner


By: /s/ Steven B. Tanger
Steven B. Tanger
President and Chief Executive Officer




IN WITNESS WHEREOF, the undersigned party has executed or caused to be executed
this Employment Agreement as of the Effective Date.






_/s/ Chad Douglass Perry_________________ (SEAL)
CHAD DOUGLASS PERRY
Executive














